UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-21287 PEERLESS SYSTEMS CORPORATION (Exact name of Registrant as Specified in its Charter) Delaware 95-3732595 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 300 Atlantic Street, Suite 301, Stamford, CT (Address of Principal Executive Offices) (Zip Code) (203)350-0040 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨YesþNo The number of shares of common stock outstanding as of September 11, 2012 was 3,255,543. PEERLESS SYSTEMS CORPORATION INDEX FORWARD-LOOKING STATEMENTS 3 PART I—FINANCIAL INFORMATION 4 Item 1 — Financial Statements. 4 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3 — Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4 — Controls and Procedures. 16 PART II-OTHER INFORMATION 17 Item 1A — Risk Factors. 17 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6 — Exhibits. 18 SIGNATURES 19 EXHIBIT INDEX 20 2 FORWARD-LOOKING STATEMENTS Statements made by us in this report and in other reports and statements released by us that are not historical facts may constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements are necessarily estimates reflecting the judgment of our senior management based on our current estimates, expectations, forecasts and projections and include comments that express our current opinions about trends and factors that may impact future strategy, strategic alternatives or operating results.Disclosures that use words such as “believe,” “anticipate,” “estimate,” “intend,” “could,” “plan,” “expect,” “project” or the negative of these, as well as similar expressions, are intended to identify forward-looking statements.These statements are not guarantees of future performance, rely on a number of assumptions concerning future events, many of which are outside of our control, and involve known and unknown risks and uncertainties that could cause our actual results, performance or achievement, or industry results, to differ materially from any future results, performance or achievements, expressed or implied by such forward-looking statements.We discuss such risks, uncertainties and other factors which could cause results to differ materially from management’s expectations throughout this report.Additional information regarding factors that could cause results to differ materially from management's expectations is found in the section entitled "Risk Factors" in our 2012 Annual Report on Form 10-K.Any such forward-looking statements, whether made in this report or elsewhere, should be considered in the context of the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. We intend that the forward-looking statements included herein be subject to the above-mentioned statutory safe harbor.Investors are cautioned not to rely on forward-looking statements.Except as required under the federal securities laws and the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”), we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. 3 PART I—FINANCIAL INFORMATION Item1 — Financial Statements. PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) July 31, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, net Deferred tax asset - Income tax receivable 21 Prepaid expenses and other current assets 71 56 Total current assets Property and equipment, net - - Other assets 4 4 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued salaries and benefits $ 74 $ Accrued product licensing costs Deferred tax liability - Other current liabilities Total current liabilities Non-current liabilities Tax liabilities Total liabilities Stockholders’ equity: Common stock, $.001 par value, 30,000 shares authorized, 19,495 and 19,502 issued, respectively 18 18 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, 16,076 and 15,951 shares, respectively, at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share amounts) Three Months Ended July 31, Six Months Ended July 31, Revenues: Product licensing $ Cost of revenues: Product licensing (8 ) ) 44 Gross margin Operating Expenses Sales and marketing 31 30 62 63 General and administrative Income (loss) from operations ) ) 92 Other income (loss), net ) 4 Income (loss) before income taxes ) ) Provision for (benefit from) for income taxes ) ) Net income (loss) $ ) $ ) $ $ Basic earnings (loss) per share $ ) $ ) $ $ Diluted earnings (loss) per share $ ) $ ) $ $ Weighted average common shares - outstanding — basic Weighted average common shares - outstanding — diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) Three Months Ended July 31, Six Months Ended July 31, Net income (loss) $ ) $ ) $ $ Changes in unrealized gains (losses) in available for sale securities, net of taxes ) Reclassification adjustment for gains included in net income 27 - ) - Foreign currency translation adjustment, net of taxes - - - 43 Total comprehensive income (loss), net of taxes $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended July 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization - 21 Share-based compensation Realized gain on securities ) ) Income tax receivable ) 44 Tax liabilities 24 21 Deferred tax asset and liability 4 - Effects of liquidation of subsidiary - ) Changes in operating assets and liabilities: Trade accounts receivables Prepaid expenses and other assets ) ) Accrued product licensing costs ) ) Income taxes payable - ) Other liabilities (including salaries and benefits) ) - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of marketable securities ) ) Proceeds from sale of securities 69 Net cash provided by (used in) investing activities 43 ) Cash flows from financing activities: Purchase of treasury stock ) - Purchase of employee stock option - ) Proceeds from exercise of common stock options - Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Theaccompanying notes are an integral part of these condensed consolidated financial statements. 7 PEERLESS SYSTEMS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Peerless Systems Corporation (the “Company” or “Peerless”) have been prepared pursuant to the rules of the SEC for Quarterly Reports on Form 10-Q and do not include all of the information and note disclosures required by U.S. generally accepted accounting principles. The consolidated financial statements and notes herein are unaudited, but in the opinion of management, include all the adjustments (consisting only of normal, recurring adjustments) necessary to present fairly the consolidated financial position, results of operations and cash flows of the Company. The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended January31, 2012, filed with the SEC on April30, 2012.The results of operations for the interim periods shown herein are not necessarily indicative of the results to be expected for any future interim period or for the entire year. 2.Recent Accounting Pronouncements In June2011, the FASB issued ASU 2011-05 to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present components of other comprehensive income as part of the statement of equity.ASU 2011-05 was effective for the Company beginning February 1, 2012, and the Company will applied it retrospectively.The adoption of this standard impacted presentation of our consolidated financial statements and did not impact results for the three months and the six months ended July 31, 2011 and 2012. 3.Cash, Cash Equivalents, and Marketable Securities As of July 31, 2012 and January 31, 2012, cash, cash equivalents and marketable securities included the following (in thousands): July 31, 2012 Cost Unrealized Gains Unrealized Losses LessThan 12Months Unrealized Losses 12Monthsor Longer EstimatedFair Value Cash and cash equivalents $ $
